IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40436
                           Summary Calendar



ANDREW WALKER,

                                           Plaintiff-Appellant,

versus

WILLIAM A HALTER,
Acting Commissioner of Social Security,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 5:98-CV-75
                       --------------------
                           March 13, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Andrew Walker (“Walker”) appeals from the district court’s

judgment affirming the denial of his application for disability

insurance benefits.    He argues (1) that the administrative law

judge’s (“ALJ”) determination that he possessed the residual

functional capacity (“RFC”) to perform light work is not

supported by substantial evidence; (2) that the ALJ improperly

relied on determinations that he was noncompliant in his medical

regimen and he was a cocaine-user; and (3) that the ALJ failed to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40436
                                 -2-

give adequate weight to the opinions of treating physicians, Dr.

Stan Griffin and Dr. M. E. Sutherland.

     The ALJ’s determination that Walker could perform his past

relevant work as a corrections officer is supported by

substantial evidence.    The ALJ considered Walker’s RFC to perform

light work, as limited by certain circumstances, and considered

the demands of the past relevant work.     See Jones v. Bowen, 829
F.2d 524, 527 & n.2 (5th Cir. 1987).    “[A]dministrative law

judges must consider findings of State agency medical . . .

consultants as opinion evidence.”    See 20 C.F.R.

§ 404.1527(f)(2)(i).    The July 9, 1992, and August 7, 1995,

opinions of state agency medical consultants support the ALJ’s

determination.

     This court will not consider Walker’s arguments that the ALJ

improperly relied on determinations that he was noncompliant in

his medical regimen and he was a cocaine-user because he did not

make these arguments in the district court.    See Chaparro v.

Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987); James v. Bowen, 793
F.2d 702, 704 (5th Cir. 1986).

     The ALJ’s decision to give little or no weight to the

opinions of Dr. Griffin and Dr. Sutherland is supported by

substantial evidence because the opinions are relatively

unsupported when considered in conjunction with the opinions

Walker’s treating physician, Dr. John F. Cramer.     See Leggett v.

Chater, 67 F.3d 558, 566 (5th Cir. 1995).

     The judgment of the district court is AFFIRMED.